Exhibit 10.1

 

LEASE EXTENDING AND AMENDING AGREEMENT

 

THIS AGREEMENT dated the 17th day of September, 2010

 

B E T W E E N:

 

 

707932 ONTARIO LIMITED

 

 

 

(hereinafter called “Landlord”)

 

 

 

OF THE FIRST PART

 

 

 

- and -

 

 

 

TUCOWS (DELAWARE) INC. and
TUCOWS.COM CO.

 

 

 

(hereinafter called “Tenant”)

 

 

 

OF THE SECOND PART

 

WHEREAS:

 

A.                                   By a lease dated December 10, 1999
(“Original Lease”) made between Landlord and Tucows International Corporation
(“Original Tenant”), Landlord leased to Original Tenant, certain premises
(“Original Premises”) on the ground floor, comprising approximately 18,426
square feet of Rentable Area in the building municipally known as 78 Mowat
Avenue, Toronto, Ontario (“Building”) for a term of Five (5) Years (“Initial
Term”), commencing January 1, 2000, and expiring December 31, 2004;

 

B.                                     By an extension agreement dated
September 10, 2004 (“Extension Agreement”) made between Landlord, Original
Tenant, Tucows Inc., and Tucows.com Co.: (i) Original Tenant assigned all of its
right title and interest in and to the Original Lease and Original Premises to
Tucows Inc., and Tucows.com Co. (collectively the “Assignee”); (ii) Landlord
leased to Assignee and Assignee leased from Landlord certain additional premises
in the Building, being approximately 8,511 square feet of Rentable Area (the
“Additional Premises”) for a term of seven (7) years commencing January 1, 2005
and expiring December 31, 2011; and (iii) the parties agreed to extend the
Initial Term for a period of seven (7) years (“First Extension Term”),
commencing January 1, 2005 and expiring December 31, 2011, and to otherwise
amend the Original Lease on the terms and conditions set out in the Extension
Agreement;

 

C.                                     Tucows Inc. changed its name to Tucows
(Delaware) Inc.;

 

D.                                    Tenant is successor in interest to
Assignee;

 

A.                                   The Original Lease, as amended and assigned
by the Extension Agreement is hereinafter referred to as the “Lease”;

 

B.                                     The Initial Term and the First Extension
Term are hereinafter collectively called the “Term”;

 

C.                                     The Original Premises and Additional
Premises are hereinafter collectively called the “Premises”;

 

D.                                    Landlord and Tenant have agreed to extend
the Term of the Lease for a further period of nine (9) years commencing on
January 1, 2012 and expiring on December 31, 2020 and to otherwise amend the
terms of the Lease, all on the terms and conditions set out herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by each of the parties hereto, the parties hereto agree
as follows:

 

1.                                       CONFIRMATION OF RECITALS

 

The parties hereto confirm that the foregoing recitals are true in substance and
in fact.

 

2.                                       EXTENSION OF LEASE

 

The Term of the Lease is hereby extended for a further period of nine (9) years
commencing on the 1st day of January, 2012 and expiring on the 31st day of
December, 2020 (“Second Extension Term”) on the same terms and conditions as
contained in the Lease, except as expressly set out herein.

 

3.                                       BASIC RENT

 

The Basic Rent payable during the last year of the First Extension Term and the
whole of the Second Extension Term shall be calculated as an amount per square
foot of the Rentable Area of the Premises per annum as follows:

 

(i)                                     January 1, 2011 to December 31, 2015:
Seventeen Dollars and Fifty Cents ($17.50); and

 

(ii)                                  January 1, 2016 to December 31, 2020:
Nineteen Dollars and Fifty Cents ($19.50).

 

4.                                       MAINTENANCE BY THE TENANT

 

Without limitation to any of the provisions of Section 8.2 of the Lease and in
addition to such provisions, Tenant covenants and agrees that it shall continue
to be responsible for all non- structural maintenance of the Premises which does
not involve or affect the Building systems, the maintenance of which shall be in
accordance with the terms of the Lease.

 

5.                                       AMENDMENTS TO THE LEASE

 

Effective as of the date of this Agreement, the Lease is amended as follows:

 

(a)                                  Section 4.3 (Parking) is hereby amended by:

 

(i)                                     deleting the first four sentences and
the last sentence therein;

 

(ii)                                  deleting in line 18 the reference to “GST”
and replacing that word with the word “HST”;

 

(a)                                  The following sections of the Lease shall
no longer apply and are hereby deleted and of no further force or effect:

 

(i)                                     Section 1.4 (Construction of Leased
Premises);

 

(ii)                                  Section 2.5 (Free Rent);

 

(iii)                               Section 10.3 (Option to Renew), as amended
in Section 4(k) of the Extension Agreement;

 

(iv)                              Section 10.4 (Right of Refusal);

 

(i)                                     Section 4(f) (Rent Free Period) of the
Extension Agreement;

 

(vi)                              Section 4(g) (Fixturing Period) of the
Extension Agreement;

 

(vii)                           Section 4(k) of the Extension Agreement;

 

(viii)                        Section 4(l) of the Extension Agreement; and

 

2

--------------------------------------------------------------------------------


 

(ix)                                Section 4(n) of the Extension Agreement.

 

6.                                       CONDITION OF PREMISES

 

Tenant shall accept the Premises in “as is / where is” condition at the
commencement of the Second Extension Term and Landlord shall not be required to
perform any work in the Premises.

 

7.                                       NO FURTHER OPTION TO RENEW

 

The parties hereto agree that the Tenant shall have no further option to renew
the term beyond the Second Extension Term.

 

8.                                       LANDLORD’S WORK

 

Without limitation to any of the provisions of Section 11.1 of the Lease and in
addition to such provisions, the Landlord and Tenant agree (except in the event
of any emergency, when the Landlord can enter the Premises at any time) to work
cooperatively in arranging the scheduling and logistics of any work which may
need to be completed in or on the Premises by the Landlord, its employees, or
contractors.

 

9.                                       MISCELLANEOUS

 

(a)                                  The parties hereto covenant and agree to
execute such further assurances as may be required by the other to give effect
to the foregoing.

 

(b)                                 Capitalized expressions used herein, unless
separately defined herein, have the same meaning as defined in the Lease.

 

(c)                                  The Lease, as amended by the terms of this
Agreement, is hereby ratified and confirmed and remains in full force and effect
in accordance with its terms.

 

(d)                                 Time in all respects shall be of the
essence.

 

(e)                                  This Agreement and the Lease shall be
binding upon and enure to the benefit of the parties hereto and their respective
heirs, administrators, successors and assigns, subject to the express
restrictions contained in the Lease.

 

(f)                                    This Agreement shall come into force once
fully executed by all parties.

 

(g)                                 The parties hereto covenant and agree that
they have good right, full power and authority to enter into this Agreement in
the manner as aforesaid.

 

3

--------------------------------------------------------------------------------


 

EXECUTED by each of the parties hereto under seal on the date first above
mentioned.

 

 

707932 ONTARIO LIMITED

 

 

 

Per:

/s/ Marci Lipson

 

 

Name:

Marci Lipson

 

 

Title:

Authorized Signor

 

 

 

Per:

/s/ Joy Lipson

c/s

 

 

Name:

Joy Lipson

 

 

Title:

Authorized Signor

 

 

 

I/We have authority to bind the Corporation.

 

 

 

 

 

TUCOWS (DELAWARE) INC.

 

 

 

Per:

/s/ Mike Cooperman

 

 

Name:

Mike Cooperman

 

 

Title:

Chief Financial Officer

 

 

 

 

Per:

/s/ Elliot Noss

c/s

 

 

Name:

Elliot Noss

 

 

Title:

Chief Executive Officer

 

 

 

I/We have authority to bind the Corporation.

 

 

 

 

 

TUCOWS.COM CO.

 

 

 

Per:

/s/ Mike Cooperman

 

 

Name:

Mike Cooperman

 

 

Title:

Chief Financial Officer

 

 

 

 

Per:

/s/ Elliot Noss

c/s

 

 

Name:

Elliot Noss

 

 

Title:

Chief Executive Officer

 

 

 

I/We have authority to bind the Corporation.

 

4

--------------------------------------------------------------------------------